 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO RANGEL,                                     Case No. 1:18-cv-01713-AWI-SAB
12                  Petitioner,                        DEATH PENALTY CASE
13           v.                                        ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE (Doc. No. 18)
14   RONALD DAVIS, Warden of San Quentin
     State Prison,
15
                    Respondent.
16

17

18          Before the Court is the August 16, 2019 response of Warden Ron Davis, through

19 counsel Deputy Attorney General Michael Dolida, to the Court’s August 13, 2019 order to
20 show cause why sanctions should not be imposed for failure to file notice of lodging and lodge

21 with the Court the specified state court record by the July 12, 2019 deadline provided in the

22 Court’s scheduling order.

23          Counsel timely responded to the show cause order, explaining that his failure to file

24 notice of lodging and lodge the state record resulted from an inadvertent failure to calendar the

25 deadline. Counsel, concurrent with his response to the show cause order, filed notice of

26 lodging documents. (Doc. No. 20.)
27          Accordingly, the Court discharges the August 13, 2019 order to show cause. (Doc. No.

28 18.) The Court will entertain any timely and proper motion by Petitioner to toll the January 28,
                                                  1
 1 2020 petition filing deadline. Counsel for Respondent is admonished that any further

 2 noncompliance with an order of the Court will be closely scrutinized for imposition of

 3 sanctions.

 4
     IT IS SO ORDERED.
 5

 6 Dated:       August 19, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
